DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s amendment filed on August 31, 2021. Claim 1 has been amended. Claims 11 and 12 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection contains new rationale that did not apply in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim has been amended to contain new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Neither the written description "the cap (7) exerts pressure on the rigid band (4), ensuring physical contact and, therefore, capillarity for transmitting the liquid between the flexible band (3) and the rigid band (4). " recited in the specification, page 4, lines 10-11, nor Figures 1-2 of the drawings provide any corresponding support on the new subject matter “when the cap is in the open position the first band is less compressed than in the sealed positon of the cap” recited in claim 1. Physical contact between the first and second bands does not imply to compression therebetween. So one skilled in the art that the new subject matter recited in claim 1 fails to comply with the written description requirement.  
Claims 2-12 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on claim 1.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description and the drawings are devoid to provide any corresponding support on the new subject matter “the cap exerts pressure on the second band, which compresses the first band” 
Claim 12 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on claim 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the drawings and page 3 (WO disclosure), the corresponding structure for the limitation is “threads”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “regulation element” 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Daisaku et al. (WO 2006/038323 A1) in view of Lhoste et al. (US 4,621,768).
With regard to claim 1, Daisaku discloses a device for diffusing volatile substances, the device comprising: a receptacle (3) that defines a neck (Fig. 2) and is configured to hold a liquid (1/2); a cap (32) configured to openably seal the receptacle (3); a diffuser (Fig. 3) comprising a 
However, Daisaku does not disclose that an inner closing element that fits inside said neck in a liquid sealing manner, and a regulation element cooperating with said inner closing element; and the second band is connected to said regulation element, and the regulation element is configured to be positionable so as to determine an amount of a surface of the second band that is arranged on an outside of the receptacle.
Lhoste teaches a device for diffusing volatile substances, the device comprising: a receptacle (1) that defines a neck (3a) and is configured to hold a liquid (2); a cap (3) configured to openably seal the receptacle (1); a diffuser (Fig. 4) comprising a first band (M) and a second band (11/13) in contact with the first band (M), the first and second bands (M/13) being impregnated by the liquid (Fig. 4), the first band (M) being positioned to be in contact with the liquid inside the receptacle (1), the second band (11/13) being made of a different material than the first band (M wick, Col. 4 lines 5-8); an inner closing element (15/16) that fits inside said 
It is noted by the Examiner that the prior art to Lhoste and the instant invention are in the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Daisaku, by incorporating the wick holder (11) with the inner closing element (15/16) and the regulation element (slits) as taught by Lhoste on the wick 4 of Daisaku, for the benefit of regulating the dispensing rate in accordance with the amount of  slits or ports  is arranged on an outside of the receptacle (Col. 3 lines 16-27).
Even though the device of Daisaku does not explicitly disclose that when the cap is in the open position the first band is less compressed than in the sealed position of the cap, figure 2 shows the first band (4) is secured and pressed by the cap (32) through the engagement of the threads between the part (31) and the cap (32). Downward movement of the cap (32) would press the first band (4) in a direction toward the bottom of the receptacle. If the first band (4) has a sufficient length longer than the receptacle (3), then the first band (4) would be compressed by restriction of downward movement between the cap and the receptacle. When the cap is in the open position, the first band would not encounter the same restriction and compression thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Daisaku to form the first band with a sufficient length that is slightly longer than the receptacle, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. 
With regard to claim 2, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein said regulation element (slits of Lhoste) is arranged around said second band (5 of Daisaku).
With regard to claim 3, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein said regulation element (slits of Lhoste) is connected by threading (Fig. 7) to said inner closing element (15/16 of Lhoste).
With regard to claim 4, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein the cap (32 of Daisaku) is connected to the regulation element (slits of Lhoste), synchronizing its movement (Fig. 4 and 7 of Lhoste).
With regard to claim 5, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein the second band (5 of Daisaku) is housed inside a housing (11 of Lhoste) of the regulation element (slits of Lhoste) so at to be liquid sealing except through diffusion through the second band (Fig. 4 and 7 of Lhoste).

With regard to claim 7, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Lhoste further discloses wherein said inner closing element (15/16) is integrated in the neck (see Fig. 7).
With regard to claim 8, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Lhoste further discloses wherein said regulation element comprises a plurality of windows (slits and ports) for diffusing the volatile substance.
With regard to claim 9, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection of claim 4 above. Daisaku in view of Lhoste further discloses wherein the cap (32 of Daisaku) upon being coupled to the regulation element (slits of Lhoste) exerts pressure on the second band (5 of Daisaku), ensuring contact between the first band and the second band (Fig. 2 of Daisaku shows the first and second bands are brought into contact).
With regard to claim 10, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses wherein the second band (5 of Daisaku) is cylindrical in shape and has a diameter that is fitted to the regulation element (slits, see Fig. 6 of Lhoste).
With regard to claim 11, the device of Daisaku as modified by Lhoste discloses the invention as disclosed in the rejection above. Daisaku in view of Lhoste further discloses the cap (32 of Daisaku) is connected to the regulation element (slits of Lhoste) such that in the sealed position of the cap, the cap exerts pressure on the second band, which compresses the first band (see rationale of modification in claim 1).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752